Citation Nr: 1234132	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  09-27 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, claimed as bipolar disorder.


ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel


INTRODUCTION

The Veteran had active service from January 1979 to January 1983.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran was scheduled for a Board hearing in November 2009; however, he did not appear.  The Board remanded this matter in May 2011 to schedule a VA examination and to obtain updated treatment records.  The Board remanded the matter again in October 2011 to obtain additional medical records, service personnel records, and an addendum to the July 2011 VA examination.  Unfortunately, the addendum is not adequate for rating purposes.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In October 2011, the Board remanded this matter, in part, to obtain an addendum opinion from the July 2011 VA examiner regarding the etiology of the Veteran's acquired psychiatric disability.  Specifically, the Board asked the examiner to address the reports of medical history completed at entrance and separation from service as each document indicates he had trouble sleeping and depression.  The report of medical history completed at entrance also shows that he had anxiety induced insomnia and depression.  

In her March 2012 addendum, the VA examiner did not address these documents and said she found no complaints regarding sleep and depression at entrance or separation from service.

The records are in the claims file.  

Accordingly, since the examiner did not address the reports of medical history, the Board finds that a remand is necessary so that the examiner can review the documents and provide an addendum opinion regarding the onset and etiology of the Veteran's acquired psychiatric disorder.



Accordingly, the case is REMANDED for the following action:

1. Ask the examiner who conducted the July 2011 VA examination to review the entire claims file and this Remand and provide an addendum to her previous report which addresses the etiology of the Veteran's bipolar disorder.  Specifically, she should address the Veteran's report of trouble sleeping and depression at entrance and separation from service and indicate whether his complaints were at least as likely as not (50 percent or more) or unlikely (less than 50 percent) bipolar disorder or indication of onset of bipolar disorder.  The examiner must specifically address the report of medical history forms completed at entrance and separation from service.  A rationale must be provided in support of all opinions.

If the VA examiner is not available to provide the requested addendum, an examiner knowledgeable in evaluating acquired psychiatric disabilities should be asked to review the claims file and provide an opinion as to whether it is at least as likely as not (50 percent or more) or unlikely (less than 50 percent) that his bipolar disorder is related to his military service.  The examiner should address the Veteran's report of trouble sleeping and depression at entrance and separation from service and indicate whether his complaints were at least as likely as not or unlikely an indication of onset of bipolar disorder.  The examiner must specifically address the report of medical history forms completed at entrance and separation from service.

The reviewing examiner must state that he/she reviewed the claims file and provide a rationale in support of his/her opinion.

2. Then, readjudicate the Veteran's claim on appeal, with application of all appropriate laws and regulations, and consideration of any additional information obtained as a result of this remand.  If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC).  Allow an appropriate period for response.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


